DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay Rowe on 11/2/2021.

The application has been amended as follows: 
Claim 1:  in Line 12 strike “nickel oxide,”

Claim 1: in Line 16 amend to:  more than 90% of the gold is present in an outer region of the catalyst particle, wherein the outer region makes up a maximum of 60% of the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

	Hayashi discloses a process for oxidative esterification by conducting an oxidative esterification of an aldehyde to the carboxylic ester via heterogeneous catalysis in a liquid phase in the presence of a catalyst particle comprising ultrafine gold particles supported on a carrier (see [0011] and [0015]).  Hayashi further discloses the catalyst where the carrier is titanium oxide (see [0027-0028]).  Hayashi further discloses the process conducted continuously (see [0088-0089]). Hayashi discloses the catalyst where gold and titanium oxide concentrations overlap with Claim 1 (see [0036]).
	Hayashi does not specifically disclose or fairly suggest the average geometric equivalent diameter of the catalyst particle and more than 90% of the gold present in a maximum outer region of 60% of the geometric equivalent diameter of the catalyst particle.  Hayashi also does not disclose a process wherein a content of hydrogenated by-product in the carboxylic ester is from 50ppm to 100ppm as now required in all the present claims.
	Lygin discloses a process for oxidative esterification by conducting an oxidative esterification of an aldehyde to the carboxylic ester via heterogeneous catalysis in a liquid phase in the presence of a catalyst particle (see [0026-0029]).  Lygin discloses the catalyst 
	Lygin also does not discloses a process wherein a content of hydrogenated by-product in the carboxylic ester is from 50ppm to 100ppm as now required in all the present claims.
	Suzuki discloses a supported catalyst for oxidation reactions including chemical synthesis of MMA from MAL (i.e. oxidative esterification of MAL to form MMA a carboxylic ester) (see [0002]).  Suzuki discloses the catalyst comprising gold nanoparticle supported onto a support (see [0043] and [0239]).  Suzuki discloses a gold catalyst localized to a region that is within 10 µm of the support particle diameter that is 60 µm (16.7%) (See Page 19, Table 1, Figure 1, and [0200]).  Suzuki discloses that localizing to this region resolves problems of adequate product selectivity, reducing the amount of active ingredient used and high activity (see [0010] and [0013]).
Suzuki also does not discloses a process wherein a content of hydrogenated by-product in the carboxylic ester is from 50ppm to 100ppm as now required in all the present claims.
Thus, it is clear that Hayashi, Lygin, and Suzuki, either alone or in combination, do not disclose or suggest the present invention.

In light of the above the present claims are passed to issue.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        11/2/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732